PER CURIAM.
We accepted jurisdiction to review Hartleb v. State Department of Transportation, 711 So.2d 228 (Fla. 4th DCA 1998), in order to resolve what appeared to be a conflict with Altamonte Hitch & Trailer Service, Inc. v. U-Haul Co. of Eastern Florida, 483 So.2d 852 (Fla. 5th DCA 1986). See Art. V, § 3(b)(4), Fla. Const. *986However, upon closer examination, we find no conflict and find review was improvidently granted. Accordingly, we dismiss the petition.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, PARIENTE, LEWIS and QUINCE, JJ., concur. ANSTEAD, J., dissents.